Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer obviates the grounds for Double Patenting.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent No. US 9712542 B1 to Brandwine which shows permissions decisions in a service provider environment; United States Patent No. US 9313230 B1 to Kruse et al. which shows a policy approval layer; and United States Patent Application Publication No. US 20090077621 A1 to Lang et al. which shows a method and system for managing security policies, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “responsive to a determination by the security manager function to deny the request, generating an updated permissions policy by updating the permissions policy to approve subsequent requests for the one or more permissions; associating the updated permissions policy with the application; suppressing any exceptions generated by the security manager function in denying the request for the one or more permissions; and approving the one or more permissions in the development environment”; claim 8: “responsive to a determination by the security manager function to deny the request, generate an updated permissions policy by updating the permissions policy to approve subsequent requests for the one or more permissions; associate the updated permissions policy with the application suppress any exceptions generated by the security manager function in denying the request for the one or more permissions; and cause the security manager function to approve the one or more permissions in the development environment”; claim 15: “responsive to a determination by the security manager function to deny the request, generate an updated permissions policy by updating the permissions policy to approve subsequent requests for the one or more permissions; associate the updated permissions policy with the application; suppress any exceptions generated by the security manager function in denying the request for the one or more permissions; and cause the security manager function to approve the one or more permissions in the development environment”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16037141, filed 07/17/2018, now U.S. Patent No. 10,853,521.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,853,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431